          Case 8:18-cv-03649-TDC Document 18 Filed 01/07/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND

JENNIFER ELLER,                              )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )       Case No.: 18-cv-03649-TDC
                                             )
PRINCE GEORGE’S COUNTY                       )
PUBLIC SCHOOLS, ET AL.,                      )
                                             )
        Defendants.                          )
                                             )

                         DISCLOSURE OF CORPORATE INTEREST

        Defendants Prince George’s County Public Schools and Board of Education of Prince

George’s County, by and through undersigned counsel, pursuant to L.R. 103.3, state that the Prince

George’s County Risk Management Fund, a non-party to this action, may have a financial interest

in the outcome of this litigation.


                                                     Respectfully submitted,

                                                     _/s/ James E. McCollum, Jr.
                                                     James E. McCollum, Jr.
                                                     Federal Bar No. 06448

                                                     _/s/ Amit K. Sharma______
                                                     Amit K. Sharma
                                                     Federal Bar No. 16660

                                                     McCollum & Associates, LLC
                                                     7309 Baltimore Avenue, Suite 117
                                                     College Park, Maryland 20740
                                                     Tel: (301) 864-6070
                                                     Fax: (301) 864-4351
                                                     jmccollum@jmlaw.net
                                                     asharma@jmlaw.net

                                                     Attorneys for Defendants
          Case 8:18-cv-03649-TDC Document 18 Filed 01/07/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served via the Court’s CM/ECF system

on this 7th day of January, 2019, to:

       Paul Pompeo, Esquire
       Christina Brenha, Esquire
       Elliott Mogul, Esquire
       Arnold & Porter Kay Scholer, LLP
       601 Massachusetts Avenue, N.W.
       Washington, D.C. 20001

       Omar Gonzalez-Pagan, Esquire
       Lamda Legal Defense and Education Fund, Inc.
       120 Wall Street, 19th Floor
       New York, New York 10005

       Puneet Cheema, Esquire
       Lamda Legal Defense and Education Fund, Inc.
       1776 K Street, N.W., Suite 722
       Washington, D.C. 20006

       Attorneys for Plaintiff

                                                  _/s/ Amit K. Sharma______
                                                  Amit K. Sharma




                                              2
